Citation Nr: 0015422	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-00 066	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
November 7, 1997 Board of Veteran's Appeals' decision, which 
denied a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to March 1946 
and from September 1950 to August 1951.  The veteran died in 
March 1995.  The moving party is his surviving spouse.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
a motion by the appellant for revision or reversal on the 
grounds of clear and unmistakable error (CUE) in a November 
7, 1997 Board decision that denied the appellant's claim of 
entitlement service connection for the cause of the veteran's 
death. 


FINDINGS OF FACT

1.  In a November 7, 1997 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  The appellant alleges that the Board improperly 
interpreted and evaluated the evidence and that the evidence 
of record establishes that a service-connected disability 
contributed to the cause of the veteran's death. 

3.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board in November 1997, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSION OF LAW

The Board's November 7, 1997 decision, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
20.1400-20.1411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that there was clear and unmistakable 
error (CUE) in the November 7, 1997 Board decision, which 
denied a claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant argues that the 
veteran's service-connected ulnar nerve anesthesia of the 
little and ring fingers of the right hand, was a 
manifestation of the peripheral neuropathy which was noted on 
his death certificate to have contributed to his death.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), a motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
aforementioned threshold pleading requirements.  Motions that 
fail to comply with the threshold pleading requirements shall 
be denied.  The Board notes that it has original jurisdiction 
to determine whether CUE exists in a prior final Board 
decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.
(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).
The Board must emphasize that with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in a June 1995 rating decision.  Thereafter, 
the appellant timely perfected an appeal which resulted in 
the November 1997 decision of the Board which is at issue in 
this decision.  The evidence before the Board at the time of 
the decision included service medical records, post-service 
medical records, consisting of both VA and private records 
dated from January 1952 through March 1995, excerpts from 
medical texts, and a July 1997 opinion from a VA physician 
regarding the etiology of the veteran's neurological 
condition.  The Board had access to all relevant evidence at 
the time of the decision and determined that no evidence had 
been submitted to establish that a service-connected disorder 
contributed to the cause of the veteran's death.  At the time 
of his death, the veteran was service-connected for bilateral 
varicose veins, plantar callosity, hemorrhoids and ulnar 
nerve anesthesia in the little and ring fingers of the right 
hand.  The evidence of record established that the veteran 
died as a result of pneumonitis, which had an onset of 
approximately one week prior to his death.  The death 
certificate also lists chronic idiopathic peripheral 
neuropathy as well as chronic obstructive lung disease as 
other significant conditions contributing to the veteran's 
death, but not shown to result in the underlying cause of the 
veteran's death.  The record also contains a medical opinion 
from a VA physician who examined the veteran's medical 
records after his death to address the etiology of the 
veteran's neuropathy disorder.  The physician opined that the 
veteran suffered from a hereditary sensory motor neuropathy, 
and that this disorder worsened as the veteran aged.  The 
physician indicated that there was no evidence that the 
veteran's service-connected injuries produced any worsening 
of the neuropathy or changed its natural course in any way.  
The record does not contain evidence to show that any of the 
veteran's service-connected disorders caused or contributed 
in a substantial or material way to the veteran's death.  
Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied.
 
The appellant contends that the Board's denial was erroneous.  
At the time of the November 1997 Board decision, the law 
provided that service connection for the cause of a veteran's 
death could be granted if the evidence established that the 
veteran died from a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 1991).  A death was considered to have 
been due to a service-connected disability when such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312(a) (1996).  A disability could 
be classified as a principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (1996).  A contributory 
cause of death is one not related to the principal cause, 
which contributed substantially or materially, combined to 
cause death and aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1996).

In denying the appellant's claim, the Board found no evidence 
to show that the cause of the veteran's death could be 
attributed to a service-connected disability.  This was an 
appropriate application of the law in effect at that time.  
Accordingly, clear and unmistakable error is not reflected in 
that regard.
 
Based on the foregoing, the Board finds that there exists no 
"undebatable" error in the November 1997 Board decision.  
The November 1997 Board decision was consistent with and 
supported by the law then applicable for determining whether 
the appellant met her burden of establishing a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  See 38 U.S.C.A. §§ 1101, 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (1996).  Therefore, the Board finds that the denial of 
service connection for the cause of the veteran's death, was 
a reasonable exercise of adjudicatory judgment and did not 
involve CUE.   

Likewise, the undersigned also notes that the argument raised 
by the appellant relates to the interpretation and evaluation 
of the evidence.  In this respect, the appellant has raised a 
generic allegation of error concerning the November 1997 
Board decision, but not necessarily the discrete issue of 
CUE.  The appellant alleges that the decision was the product 
of error essentially because the Board failed to concede that 
the veteran's service-connected ulnar nerve anesthesia of the 
little and ring fingers of the right hand contributed 
substantially or materially to the veteran's death.  Instead, 
the Board concluded based on the evidence of record, 
including a medical opinion, that the veteran's death was not 
in any way related to a service-connected disorder.  This 
argument is an example of disagreement as to how the evidence 
was interpreted and evaluated and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

The appellant has made no other allegations of error in fact 
or law with the Board's November 1997 denial of her 
application for service connection for cause of the veteran's 
death.  Consequently, her motion regarding clear and 
unmistakable error with respect to the November 1997 Board 
decision must be denied.



ORDER

The motion for revision of the November 7, 1997 Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


